Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submissions filed on 01/04/2022 and 01/26/2022 has been entered.

3.	Claims 15–17, 20–23, and 26–27 are pending for examination in the request for continued examination filed on 01/26/2022.


Examiner’s Remarks
4.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
5.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
6.	(A)	Wang et al., US 9,507,887 B1 (“Wang”).
	(B)	Wang et al., US 2015/0088462 A1 (“Wang II”).
(C)	Klein, US 2014/0025923 A1.

Wang, Wang II, and Klein were cited in the previous Office action.


Notice re prior art available under both pre-AIA  and AIA 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A.
8.	Claims 15, 17, 20–21, 23, and 26–27 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Wang and (B) Wang II.

See “References Cited” section, above, for full citations of references.

9.	Regarding claim 15, (A) Wang teaches/suggests the invention substantially as claimed, including:
“A method, performed by a performance manager, for managing the performance of a logical server of a data center, the data center comprising at least one memory pool in which a memory block has been allocated to the logical server, the method comprising the performance manager:”
(Fig. 3 and Col. 10, lines 20–25: performance data monitoring software 134 which gathers performance data about the data storage system 12 through the connection 132. The performance data monitoring software 134 gathers and stores performance data and forwards this to the optimizer 138 which further stores the data in the performance data file 136. This performance data 136 may also serve as an input to the optimizer 138 which attempts to enhance the performance of I/O operations, such as those I/O operations associated with data storage devices 16a-16n;
Col. 78, lines 31–33: perform data movement optimizations within a single or same data storage system and/or across or between different multiple data storage systems within a data center;
Col. 7, lines 20–28, host systems do not address the drives or devices 16a-16n of the storage systems directly, but rather access to data may be provided to one or more host systems from what the host systems view as a plurality of logical devices or logical volumes (LVs) logical devices as exposed by the data storage system to the host);

	“determining performance characteristics associated with a first portion of the memory block, comprised in a first memory unit of the at least one memory pool”
(Col. 65, lines 10–16: tiers for which performance characteristics and classifications are known may be ranked or classified relative to one another based on expected performance. For example, as described herein, a first storage tier may include EFDs which is ranked as having a higher performance classification than a second tier of FC rotating disk drives;
Col. 65, lines 45–55: use PD technology as a 45 known performance characteristics for ranking or classifying storage tiers relative to one another, the storage tiers, and also the storage pools (SPs) including PDs of the tiers, may be classified based on criteria including performance characteristics such as expected average response time (RT) for completing an I/O operation. In this manner, the PDs comprising each of the storage tiers (and thus the SPs comprising those tier) may be categorized without requiring knowledge of the underlying storage technology, such as SSD ....);


	“identifying a second portion of the memory block, comprised in a second memory unit of the at least one memory pool, to which data of the first portion of the memory block may be migrated, to apply performance characteristics associated with the second portion of the memory block to the data”
(see Col. 65, lines 10–16 and 45–55, and referenced teachings above;
Col. 63, lines 30–38: appliance to collect performance data regarding the external storage tier ( e.g., the one or more underlying PDs providing storage for LUNs R1, R2 and R3). The foregoing information may be used as described elsewhere herein in connection with determining I/O distribution among different storage tiers and data storage movement optimizations whereby an optimizer of the appliance may perform data movement of LUN data of LUNs A-C;
Col. 12, lines 1–15: Promotion may refer to movement of data from a first storage tier to a second storage tier where the second storage tier is characterized as having devices of higher performance than devices of the first storage tier. Demotion may refer generally to movement 
Col. 11, lines 44–47: data portions may also be automatically relocated or migrated to a different storage tier as the work load and observed performance characteristics for the data portions change over time);

	“initiating migration of the data to the second portion of the memory block”
(Col. 11, lines 44–47 and Col. 12, lines 1–15, teaching migration of data to different storage tiers); and

“monitoring the memory block, wherein the monitoring the memory block comprises:”
(Fig. 3 and Col. 10, lines 20–25: performance data monitoring software 134 which gathers performance data about the data storage system)

“determining a first memory grade for the first memory unit based on at least characteristics associated with the first memory unit, wherein the first memory grade indicates a current performance of the first memory unit after migration; and determining a second memory grade for the second memory unit based on at least characteristics associated with the second memory unit, wherein the second memory grade indicates a current performance of the second memory unit after migration”
(Col. 65, lines 40–57: storage tiers may be classified based on expected average response times or expected response time ranges. In this manner, storage tiers may be ranked in terms of expected performance of the underlying PDs based on such expected characteristics response times;
Col. 60, lines 14–18: As the workload may change dynamically over time, the data storage optimizer may continuously evaluate and perform data movement optimizations as needed responsive to such changing workloads;
Col. 66, lines 43–55: In accordance with techniques herein, an embodiment may, in an ongoing manner at different points in time, collect performance data regarding the external storage tier for different workloads. As the performance characteristics, such as observed RT for a given workload, change, the collected performance data may be updated to include such new information and adapt or adjust the average observed RT for an I/O operation 
Col. 31, lines 49–54: different values for weights Pl-P6 may be selected for use depending on which target tier the promotion score is being calculated for. Such values may be dynamically and continually determined based on current expected workload characteristics of a storage tier at different points in time).

	Moreoever, Wang further teaches or suggests “wherein the performance characteristics associated with the first portion of the memory block are determined based on a plurality of weighted parameters, each of which is calculated according to a corresponding weighting factor”
(Col. 30, lines 30–40: “the extent-based short term and long term statistics or metrics as described in FIG. 10 may be used in determining scores indicating the activity of extents. In one embodiment, the score may be a weighted value based on a combination of all six metrics 322, 324, 326, 332, 334 and 336 of FIG. 10).

	
	In additions, a second reference (B) Wang II also teaches or suggests:
	“wherein the performance characteristics associated with the first portion of the memory block are determined based on a plurality of weighted parameters, each of which is calculated according to a corresponding weighting factor”
(¶ 74: an individual piece of hardware has multiple parameters, a way for calculating the performance score of the individual piece of hardware includes: multiplying the multiple parameters by the corresponding parameter weights respectively and then adding derived results;
¶ 78: technical solution provided in this embodiment of the invention has the advantages that, quick calculation speed for evaluating the performance, low resource consumption, high stability and reliability)
(see additionally, Wang, Col. 11, lines 52–62: The techniques herein may take into account how “busy” the data portions are in combination with defined capacity limits and defined performance limits ( e.g., such as I/O throughput or I/Os per unit of time, response time, utilization, and the like) associated with a storage tier in order to evaluate which data to store on drives of the storage tier. The foregoing defined capacity limits and performance limits may be used as criteria to determine promotion and demotion thresholds based on projected or modeled I/O workload of a storage tier).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang II with those of Wang, to determine the performance metric or ranking of a storage tier using a plurality of weighted factors. The motivation or advantage to do so is to provide a simple, more robust, and accurate determination of performance characteristics between different storage devices (e.g. so as to optimizing and managing the partitioning of the physical storage into multiple tiers).


10.	Regarding claim 17, Wang teaches/suggests:
“wherein the initiating migration of the data to the second portion of the memory block comprises instructing a Memory Management Controller to execute the migration”
(Col. 63, lines 30–38: data storage movement optimizations whereby an optimizer of the appliance may perform data movement of LUN data;
Col. 6, lines 38–40: data storage array may also include different types of adapters or directors, such as an HA 21 (host adapter), RA 40 (remote adapter), and/or device interface 23).

11.	Regarding claim 20, Wang teaches/suggests:
“wherein the performance characteristics associated with the first portion and the second portion of the memory block are defined by: ...
	first and second memory unit characteristics ....”
(Col. 65, lines 10–16: tiers for which performance characteristics and classifications are known may be ranked or classified relative to one another based on expected performance. For example, as described herein, a first storage tier may include EFDs which is 
see Col. 65, lines 40–57, as applied in rejecting claim 19, above).


12.	Regarding claims 21, 23, and 26, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 15, 17, and 20, respectively. Therefore, they are rejected on the same basis as claims 15, 17, and 20 above, and further including the following:

	Wang teaches/suggests:
	“the performance manager comprising:	processing circuitry;
	memory containing instructions executable by the processing circuitry”
(Col. 7, lines 15–16: processors and hardware controlling access to these particular devices;
Col. 10, lines 10–13: the service processor may be any one of a variety of commercially available processors;
Claims 18 and 19, teaching computer readable medium and memory storing instructions)

13.	Regarding claim 27, it is the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claim 15. Therefore, it is rejected on the same basis as claim 15 above.


B.
14.	Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Wang and (B) Wang II, as applied to claims 15 and 21 above, and further in view of (C) Klein.

claim 16, (A) Wang teaches/suggests “the performance manager” (Fig. 3 and Col. 10, lines 20–25, as applied in rejecting claim 15) and “at least one CPU pool comprised in the data center” (Col. 7, lines 15–16: processors and hardware controlling access to these particular devices; Col. 78, lines 31–33: data center).

	Wang does not teach “the performance manager updating at least one Memory Management Unit (MMU), associated with at least one CPU pool comprised in the data center, about the initiation of the migration of the data to the second portion of the memory block.”

	(C) Klein however teaches or suggests:
	“updating at least one Memory Management Unit (MMU), associated with at least one CPU pool comprised in the data center, about the initiation of the migration of the data to the second portion of the memory block”
(Figs. 1, 2 and 6; and ¶ 37: memory management system 18 may move data from the memory of the identified entries to the available memory ... memory management system 18 may update the TLB 40 and/or XT 54 table entries with a revised mapping between a virtual memory address and a physical memory address, revised device data, and/or updated LRU data).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klein with those of Wang and Wang II, to implement and update a memory management system within each data storage array/system. The motivation or advantage to do so is to perform the correct translation/mapping of virtual memory addresses (to physical devices), thereby allowing continual access to data after migration.

claim 22, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 16. Therefore, it is rejected on the same basis as claim 16 above.


Response to Arguments
17.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the newly applied teachings or references being used in the current rejection.


In the Remarks, the Applicant also contends the following:

a.	The rankings in Wang do not “indicate a current performance of the first memory unit after migration,” as recited in amended claim 15. In contrast, the Wang rankings are predetermined (i.e., pre-migration), hardware-based performance classifications.

The Examiner disagrees:
	
Wang teaches or suggests this limitation in:
Col. 60, lines 14–18 (teaching that, as the workload may change dynamically over time, the data storage optimizer may continuously evaluate and perform data movement optimizations as needed responsive to such changing workloads); and in
Col. 66, lines 43–55 (teaching that, in accordance with techniques herein, an embodiment may, in an ongoing manner at different points in time, collect performance data regarding the external storage tier for different workloads. As the performance characteristics, 

	Additionally, in the portion of Wang pointed to by the Applicant, Wang merely discloses an alternate, non-limiting, and exemplary embodiment in which “storage tiers may be subject to a predetermined ranking or performance classification.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
March 12, 2022